Smith, J., (after stating the facts). The theory upon which appellant seeks to recover in this ease is that the master negligently failed to warn him of the danger of falling against the knives and in not instructing him how to perform .his duties safely.  (1) It is the -duty of the master to give proper instructions and to warn the inexperienced servant of patent a-s well as latent dangers, and the jury might have found from the evidence that appellant, by reason of his youth and inexperience, was ignorant of the dangers inci’dent to Ms employment, and that the master, in the exercise of dne care, should have warned and instructed him. It is true that the evidence shows, and appellant admits, that he was 'directed not to puli'on the staves as they emerged from the knives, and it is no doubt true that his disobedience of this direction, in concurrence with his act of striking his foot against the cleat, may have been the proximate cause of his injury. But if the jury had believed the statement made by appellant, as we must assume it would have done, a verdict having been directed, they would have found the fact to be that no reason for this direction about pulling on the stave .was given appellant and he was not .advised that it was dangerous for him to do so.  (2) Where the circumstances are such that the master is under the duty of warning and instructing an inexperienced servant, that duty is not necessarily performed by simply instructing the .servant how to do Ms work, but this instruction must be accompanied by the caution that injury may result if the directions are not obeyed. TMs duty is recognized in many cases, among other cases, in the case of St. Louis Stave & Lumber Co. v. Sawyer, 90 Ark. 473, in which case an illiterate, inexperienced servant, Mneteen years of age, was injured as the result of Ms failure to perform his duty in the manner in which he had been directed, -and in that case it was said: "In the present case it was still ,a question for the jury, even if appellant had ‘instructed him in regard to the work of lacing and mending, belts, ’ as to whether he understood land 'appreciated the 'dangers connected therewith when the belt was ¡allowed to rest on the revolving line shaft. Por, wMle there is evidence that appellant told appellee and others to hold a belt while being laced ‘clear from the line.shaft and the pulleys,’ there is no testimony that appellant instructed appellee of the specific danger in not so holding it. ' It can not be said as matter of law that a boy of the restricted knowledge and experience of appellee wóuld understand and appreciate the danger unless specifically advised of it.” The doctrine just stated was reaffirmed in the case of Holmes v. Bluff City Lumber Co., 97 Ark. 180, in. which case there was not only a direction as to the manner of performance of the work, but also a caution as to the danger of not following the direction, and it was there said: “While there were instructions in the case of St. Louis Stave & Lbr. Co. v. Sawyer, supra, as to how the work should be done and as to what the servant should not do, there was no warning as to the danger and consequent injury that would result if the instructions were not followed. But in the case at bar the servant was specifically warned of the danger.” A number of our cases were there cited, which illustrate the master’s duty in regard to instructing and warning an inexperienced servant. The verdict was directed by the court below upon the theory that the master was guilty of no negligence, and that question alone is discussed in the briefs. But it follows from what we have said that the jury should have been permitted to pass upon the necessity for and sufficiency of the instructions given appellant, and that question should be submitted along with the question of appellant’s assumption of risk and contributory negligence. For the error in directing a verdict the judgment will be reversed and the cause remanded.